UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-02864 Pioneer Bond Fund (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:June 30 Date of reporting period:July 1, 2010 to June 30, 2011 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Bond Fund By (Signature and Title)/s/ John F. Cogan, Jr. John F. Cogan, Jr., Chairman and President DateAugust 19, 2011 PIONEER BOND FUND PRIDE INTERNATIONAL, INC. Ticker:PDESecurity ID:74153QAH5 Meeting Date: MAY 27, 2011Meeting Type: Written Consent Record Date:MAY 06, 2011 #ProposalMgt RecVote CastSponsor 1The AmendmentsForForManagement END NPX REPORT
